Citation Nr: 0522744	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  04-09 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for seizures, including as 
secondary to the service-connected malaria.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

In June 2005, the veteran testified at a videoconference] 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDING OF FACT

The veteran's seizure disorder is not related to a service-
connected disability and is not related to active service.


CONCLUSION OF LAW

The veteran's seizure disorder was not incurred in or 
aggravated by service and is not causally related to service-
connected disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In February 2003, the RO sent a letter to the veteran 
advising him what evidence was required to substantiate his 
claims.  The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA would attempt to obtain evidence such as medical records, 
employment records, or records from other Federal Agencies.  
While the February 2003 notice letter did not specifically 
advise the veteran to provide any evidence in his possession 
that pertains to his claim, he was informed to send the 
information describing additional evidence or to send the 
evidence itself to VA.  The Board finds that the veteran was 
sufficiently put on notice as to the need for any available 
evidence to be received by VA and associated with the claims 
file, whether the evidence was in his possession, obtained by 
him, or obtained by VA.  In addition the Board notes that the 
February 2003 notice letter, which preceded the August 2003 
rating decision, satisfies the timing element of the 
Pelegrini decision for the veteran's claim on appeal.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial to the veteran.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records, VA treatment 
records, and private treatment records identified by the 
veteran.  Further, the veteran was afforded a VA examination 
in connection with his claim.  The veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of his claim.  
As such, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  

II.	Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Certain 
chronic disabilities, such as organic diseases of the nervous 
system, are presumed to have been incurred in service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  If there is no evidence of a chronic 
condition during service or an applicable presumptive period, 
then a showing of continuity of symptomatology after service 
is required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for a disease that is 
diagnosed after discharge from active service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran contends that he developed a seizure disorder as 
a result of either his service-connected malaria or from an 
explosion when a 250-pound bomb detonated about 40 yards away 
from the veteran.  On the veteran's application for 
compensation, he noted that he was treated for malaria in 
August 1969 and for seizures in September 1968 and September 
1969.  At his Video Conference hearing in June 2005, the 
veteran testified that the first time he experienced symptoms 
leading to his seizure disorder was in August or early 
September 1968 after AIT when he collapsed at the training 
range and was taken to the hospital.  The second time he 
experienced those symptoms was during his tour of Vietnam.     

The competent medical evidence of record shows that the 
veteran is currently diagnosed with partial complex seizure 
disorder, well controlled on Tegretol.  Thus, medical 
evidence of a current chronic disability is shown by the 
evidence of record.  

The service medical records are absent complaints, findings 
or diagnoses of a seizure disorder during service.  On the 
clinical examination for separation from service in January 
1970, the veteran's neurological system was evaluated as 
normal; and the veteran reported on his Report of Medical 
History completed in conjunction with his separation 
examination that he had never had epilepsy or fits.  The 
Board notes that the physician's summary section of the 
veteran's pre-induction examination in April 1968 stated, 
"allergic to penicillin - ? convulsions."  While there is a 
question of whether the veteran suffered from convulsions 
prior to service, there is no medical evidence that shows 
that the veteran suffered from a seizure disorder during 
service. 

In addition, the medical evidence of record indicates that 
prior to the date that the veteran filed his claim, the 
veteran had never reported suffering a seizure while in the 
service.  While the September 1984 hospital records noted 
that the veteran had a history of 15 month stay in Vietnam in 
the late 1960s and that the veteran had malaria and a foreign 
body removed from his eye in 1966, no mention was made of any 
seizures except for those as a result of a reaction to 
Penicillin when the veteran was a child.  Similarly, the 
January 1985 hospital records also report the veteran's 
allergic reaction to Penicillin as a child, his malaria, his 
right eye injury in 1966, and exposure to Agent Orange; but 
do not mention any episodes of seizures.  In addition, 
letters written to the veteran's family physician from his 
neurologist indicate that the veteran had no seizures in 
childhood, that he had never had any seizures during the 
daytime, and that his first seizure occurred at age 35.         

The medical evidence of record also fails to show the onset 
of a seizure disorder within the one-year presumptive period 
following the veteran's discharge from service.  38 C.F.R. §§ 
3.303, 3.307, 3.309.  Rather, the earliest documented 
evidence of a seizure disorder of record is noted in a 
September 1984 hospital report after the veteran was brought 
to the Emergency Room by ambulance.  An EEG conducted at that 
time indicated slightly abnormal recording due to scattered 
low voltage sharp wave possibly compatible with convulsive 
disorder; however, no convulsive activity could be detected.  
X-rays of the skull and CAT scan of the brain were normal.  
The final diagnosis at discharge was epileptic seizure 
probably grand mal.  

With respect to competent medical evidence of record that 
links the veteran's seizure disorder to his active service or 
to his service-connected malaria, a March 2003 letter from 
the veteran's family physician since 1986 stated that the 
veteran had a history of seizures suffered while stationed in 
Vietnam.  The physician also stated that the veteran was on 
Tegretol 200 mg three times daily and was to have blood tests 
done every three months with an MRI of the brain, EEG done 
every five years.  In addition, the physician essentially 
stated that the seizures stemmed from his tour of duty in 
Vietnam and from his medical condition of malaria.

In contrast, however, the June 2003 VA examination report 
noted that treatment records from the hospital where the 
veteran was brought into the emergency room in September 1984 
indicated a past history of the veteran's reaction to 
penicillin as a young kid, in which he had a seizure.  The 
examiner noted that the veteran's present history and 
evidence in the c-file indicated that he had had a life long 
seizure disorder that was unrelated to military service.  The 
examiner also noted that the veteran had no present 
disabilities.  

It is the obligation of the Board to weigh any contrasting or 
conflicting medical diagnoses or opinions.  Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  This responsibility is more difficult when 
medical opinions diverge.  The Board cannot make its own 
independent medical determination and there must be plausible 
reasons for favoring one medical opinion over another.  

Here, there are legitimate reasons for accepting the VA 
examiner's unfavorable medical opinion over the favorable 
private physician's medical opinion.  The private physician 
indicated that the veteran's seizure disorder was related to 
his military service and the malaria diagnosed in July 1969; 
however, the summary conclusion was made without identifying 
the medical basis to support it and was based on a history 
provided by the veteran.  This unfortunately fails to take 
into account the relevant service medical records on file 
which are absent any indication of a seizure during the 
veteran's time in the service.    

In comparison, all of these factors were considered by the 
June 2003 VA examiner, and the VA examiner's opinion was 
rendered only after an objective physical examination was 
conducted combined with a review of the claims file and the 
veteran's pertinent medical history.  
   
Thus, the Board finds that the VA examiner's reasoned medical 
opinion is accordingly more probative than the unsupported 
March 2003 statement by the veteran's family physician, such 
that the evidence preponderates against a finding that the 
veteran's seizure disorder is related to his military service 
or any incident of military service such as his contraction 
of malaria in 1969.

Although the veteran contends that his seizure disorder is 
related to his service or to his service-connected malaria, 
as a layman he is not competent to offer opinions on medical 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for seizures, including as 
secondary to the service-connected malaria, is denied.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


